Citation Nr: 0515898	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  03-15 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly pension based on the 
appellant's need for aid and attendance of another person or 
at the housebound rate.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1951 to July 
1959.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Nashville, Tennessee.  The appellant 
voiced disagreement with the denial of benefits in August 
2002 and a statement of the case (SOC) was issued in April 
2003.  She perfected her appeal the following month.

The record shows that in September 2002, the appellant 
withdrew her request for a hearing and thereafter this matter 
was transferred to the Board.  In June 2004, the Board 
remanded the appellant's appeal for additional development.  
The requested development is now complete and this matter is 
again before the Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  The objective medical evidence does not show that the 
appellant is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less.

3.  The objective medical evidence does not show that the 
appellant requires the daily assistance of another to perform 
the activities of daily living or to protect herself from the 
dangers of his environment, without which she would require 
nursing home or other institutional care.

4.  The appellant does have the type and degree of 
disabilities by which a 100 percent disability rating would 
be warranted.

5.  The appellant is not permanently and substantially 
confined to her dwelling and the immediate premises by reason 
of her disabilities.


CONCLUSION OF LAW

The requirements for special monthly pension based on the 
need for regular aid and attendance of another person or at 
the housebound rate are not been met.  38 U.S.C.A. §§ 1115, 
131, 1502, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in 
October 2001.  The letter fully provided notice of elements 
(1), (2), and (3), see above.  Likewise, the letter requested 
that the appellant submit additional information or the 
evidence itself, and thus she may be considered to have been 
requested to submit any pertinent evidence in her possession 
(element 4).  She also was supplied with the complete text of 
38 C.F.R. § 3.159 (b)(1) in the April 2003 SOC.  There is no 
allegation from the appellant there is any evidence 
outstanding otherwise needed for a full and fair adjudication 
of this claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The appellant was afforded a VA examination in 
connection with this claim in July 2004.  See 38 C.F.R. 
§ 3.159(c)(4) (2004).  The resulting reports are of record.  
Private medical evidence has been associated with the claims 
file.  The appellant has not specifically identified or 
authorized the request of any additional evidence.  As such, 
the Board concludes that no further assistance to the 
appellant regarding development of evidence is required.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997). 

Special Monthly Pension

Under 38 U.S.C.A. § 1541(d)(2), where an otherwise eligible 
surviving spouse is in need of regular aid and attendance, an 
increased rate of pension is payable.  A person is considered 
in need of regular aid and attendance of another if such 
person is (1) a patient in a nursing home or (2) helpless or 
blind, or so nearly helpless or blind as to need or require 
the regular aid and attendance of another.  38 U.S.C.A. § 
1502(b) (West 2002); 38 C.F.R. § 3.351 (2004).  A surviving 
spouse will be considered to be in need of regular aid and 
attendance if she (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c) (2004).

Determinations as to the factual need for aid and attendance 
must be based on actual requirements of personal assistance 
from others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress herself or to keep herself ordinarily clean and 
presentable; an inability to feed herself through loss of 
coordination of the upper extremities or through extreme 
weakness; an inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to her daily environment.  
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which through its essential 
character actually requires that the claimant remain in bed.  
It does not require that all of the above disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions that a claimant is 
unable to perform should be considered in connection with her 
condition as a whole.  It is only necessary that the evidence 
establishes that the claimant is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a) (2004).

Here, the appellant has submitted her private medical records 
that show that she is status post right mastectomy with 
residual lymphedema and treated for diabetes mellitus, 
hypertension, and gastroephageal reflux disease (GERD).  The 
private medical evidence reflects the appellant's treatment 
for her lymphedema included ace bandage wrapping of her right 
arm.  A February 1998 letter from a rehabilitation service 
indicates that the appellant had functional limitations such 
as decreased mobility, an inability to grasp or lift heavy 
objects, and right arm tiring easily as a result of the 
lymphedema.

In an October 2002 statement, the appellant indicated that 
she had to wear an arm sleeve daily and a hand covering to 
help with her lymphedema swelling, resulting in her arm being 
three times its normal size after being wrapped.  She 
asserted that this prevented her from driving and impeded 
writing legibly.  The September 2004 statement from her 
accredited representative shows that the appellant's daughter 
occasionally combed her hair and helped with the laundry.

A private medical statement, received in October 2004, shows 
that the appellant could dress and use the lavatory without 
assistance, could feed herself without assistance, is 
ambulant, and did not require aid to protect herself from 
hazards or dangers incident to her daily environment.  The 
July 2004 VA aid and attendance examination report reflects 
that the examiner indicated that the appellant's right arm 
lymphedema restricted her ability somewhat to use it, but not 
totally.  The report shows that the appellant was independent 
at activities of daily living and partially independent for 
instrumental activities of daily living.

While the appellant has asserted that she needs aid and 
attendance with her daily living and the medical evidence 
does indicate that her right arm disability interferes with 
some activities, the medical evidence does not indicate that 
this interference results in the appellant not being able to 
dress or undress herself, keep herself ordinarily clean of 
presentable, or feed herself.   Both the private medical 
evidence and the VA medical evidence shows the appellant is 
able to act independently in the activities of daily living 
and she does not require protection from the hazards or 
dangers incident to her daily environment.  The appellant is 
not in a nursing home and the evidence does not show, nor 
does she contend, that she is blind.  The VA examination 
report refers to the appellant being able to see well with 
her prescription glasses.

As the appellant is not blind, in a nursing home, and does 
not have a factual need for the aid and attendance of another 
as defined in regulation, the Board concludes that the weight 
of the evidence is against her claim of entitlement to 
special monthly pension based on the need for aid and 
attendance of another person.

Nor is the appellant entitled to special monthly pension at 
the housebound rate.  An appellant in receipt of non-service-
connected pension may receive pension at the housebound rate 
if in addition to having a single disability rated 100 
percent disabling; has additional disability or disabilities 
rated at 60 percent or more or is permanently housebound.  
The requirement of "permanently housebound" will be 
considered to have been met when the appellant is 
substantially confined to such appellant's house (ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout the appellant's lifetime.  38 
C.F.R. § 3.351(f) (2004).

In the instant case, the appellant does not appear to be 
actually confined to her dwelling.  Instead, she merely 
indicates her preference for her daughter to drive her long 
distances or during inclement weather.  While the appellant 
has referred to her wrapping treatment for her lymphedema 
interfering with her ability to drive in statements in 
support of her claim, the July 2004 VA examination report 
reflects that she indicated that she could actually drive 
locally.  The VA examiner report reflects that the examiner 
specifically indicated that the appellant as not homebound.  

Nor does the evidence indicate that the appellant has 
disabilities that are 100 percent disabling.  While both the 
VA and private medical evidence indicate the appellant has 
multiple conditions for which she takes medication and 
receives treatment, the medical evidence indicates that her 
right arm lymphedema causes the most interference.  As 
previously indicated, the appellant had to wear a wrap on her 
right arm and hand and she had functional limitation, to 
include decreased mobility, as a result of her lymphedema.  
However, even were the right arm lymphedema to be considered 
as resulting in the complete loss of use of her major arm, 
this would not equate to a 100 percent disability rating.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5120-5125 (2004).

As the medical evidence does not indicate that the appellant 
has the type and degree of disabilities by which a 100 
percent disability rating would be warranted or that she is 
permanently and substantially confined to her dwelling and 
the immediate premises by reason of her disabilities, the 
Board concludes that the weight of the evidence is against 
her claim of entitlement to special monthly pension at the 
housebound rate.

As the weight of the evidence is against the appellant's 
claim of entitlement to special monthly pension based on the 
need for the aid and attendance of another person and at the 
housebound rate, her appeal is denied.  The Board notes that 
when the preponderance of the evidence is against a claim, 
the doctrine of reasonable doubt is not for application.  See 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).  


ORDER

Special monthly pension based on the need for the aid and 
attendance of another person and at the housebound rate is 
denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


